                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

TRACY L. STANDIFER,                            )
                                               )
                               Plaintiff,      )
v.                                             )               Case No. 20-cv-2005-HLT-TJJ
                                               )
CITY OF ELWOOD, et al.,                        )
                                               )
                               Defendants.     )


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
                      AND ORDER TO SHOW CAUSE

TO THE PLAINTIFF:

        Plaintiff commenced this civil rights action pro se on January 3, 2020 by filing a

Complaint (ECF No. 1) alleging several actions by elected officials, the City Manager, and the

Chief of Police of Elwood, Kansas violated his rights in various ways. This matter comes before

the Court on Plaintiff’s Amended Motion to Proceed without Prepayment of Fees (ECF No. 5).1

Under the in forma pauperis statute, 28 U.S.C. § 1915(a)(1), the court may authorize the

commencement of a civil action “without the prepayment of fees or security therefor, by a person

who submits an affidavit . . . [if] the person is unable to pay such fees or give security therefor.”

To succeed on a motion to proceed in forma pauperis, the movant must show he or she is




1
 The undersigned Magistrate Judge recommended denial of Plaintiff’s original Motion to
Proceed without Prepayment of Fees (ECF No. 3). See Report and Recommendation (ECF No.
5). Plaintiff filed this Amended Motion and District Judge Holly L. Teeter found both his
original Motion and the Report and Recommendation moot in light of the amendment.


                                                   1
financially unable to pay the required filing fee.2 The decision to grant or deny in forma

pauperis status under section 1915 lies within the sound discretion of the trial court.3

          Based on the information provided in his financial affidavit, Plaintiff has shown a

financial inability to pay the required filing fees. Plaintiff is not currently employed but receives

monthly Social Security and other government benefits, and he reports no other income. His

reported monthly expenses match or slightly exceed his income. The Court will therefore grant

Plaintiff’s Motion to Proceed Without Prepayment of Fees pursuant to 28 U.S.C. § 1915(a)(1).

          Although Plaintiff is granted leave to proceed without prepayment of the filing fee,

service of process may be withheld pending review under 28 U.S.C. § 1915(e)(2)(B).4 While

such review may occur at any time and the Court is not obligated to conduct the review before

service of process,5 dismissals “are often made sua sponte prior to the issuance of process, so as

to spare prospective defendants the inconvenience and expense of answering.”6

          Fed. R. Civ. P. 8(a)(2) requires that a complaint provide a “short and plain statement of

the claim showing that the pleader is entitled to relief.” Additionally, the complaint must state

more than “labels and conclusions” and “[f]actual allegations must be enough to raise a right to



2
 See 28 U.S.C. ' 1914(a) (“The clerk of each district court shall require the parties instituting
any civil action, suit, or proceeding in such court . . . to pay a filing fee . . . .”).
3
 See Rowland v. California Men’s Colony, Unit II Men's Advisory Council, 506 U.S. 194, 217–
18 (1993) (Section 1915 gives a district court discretion with respect to granting in forma
pauperis status).
4
 See Fuller v. Myers, 123 F. App’x 365, 368 (10th Cir. 2005) (noting that district courts may
dismiss action without service of process through screening process of § 1915(e)).
4
 See Buchheit v. Green, No. 12-4038-CM-KGS, 2012 WL 1673917, at *1 (D. Kan. May 14,
2012).
5
    Neitzke v. Williams, 490 U.S. 319, 324 (1989).


                                                     2
relief above the speculative level.”7 Because Plaintiff proceeds pro se, his pleadings are liberally

construed.8 Liberal construction, however, “does not relieve the plaintiff of the burden of

alleging sufficient facts on which a recognized legal claim could be based.”9

          In his complaint, Plaintiff describes several encounters he had with various city officials

and police officers between November 1994 and January 2003, which he describes as a pattern

and practice of failures on the officials’ part to abide by their oaths of office by treating him in a

racially discriminatory manner. He also contends that in March 2017, he contacted Elwood

Police Chief Hunsaker to inform him of threats others had made to him, his wife, and his

property. Plaintiff had recorded the threats, which apparently he heard over a CB radio, and he

offered the recordings to Defendant Hunsaker. After listening to them, Defendant Hunsaker

returned the recordings to Plaintiff. Although Defendant Hunsaker said he would assign extra

patrols to the area of Plaintiff’s home, he offered to do nothing more and made no referral to the

KBI or FBI at the time. Neither did the City Manager, Mayor, or City Council members take any

action on Plaintiff’s complaint, although Plaintiff does not state whether he made a complaint to

anyone other than Defendant Hunsaker. When the matter later was referred to the FBI, a year-

long investigation followed. Plaintiff asserts the inaction by Defendants, as contrasted to the

FBI’s investigation, reflects their condoning racial injustice, racial hate, and racial unrest.

          Although Plaintiff filed the complaint, he asserts these allegations are brought against

Defendants by the United States of America under the Violent Crime Control and Law




7
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
8
    Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
9
    Id.


                                                   3
Enforcement Act of 1994, 42 U.S.C. § 14141, and Title VI of the Civil Rights Act of 1964, 42

U.S.C. § 2000d. Plaintiff states as follows:

         Under Section 14141, the United States is authorized to bring suit against a state or
         local government for equitable and declaratory relief in order to remedy a pattern
         or practice of conduct by law enforcement officers that deprives persons of rights,
         privileges, or immunities secured or protected by the Constitution or federal law.
         The United States is authorized to enforce Title VI, which, together with relevant
         implementing regulations, prohibits discrimination on the basis of race, color, or
         national origin by agencies receiving federal funds or federal financial assistance.10

         Plaintiff also describes a ticket he received in July 2019, apparently for an alleged

violation of a city ordinance related to property maintenance. He appeared in court where the

matter was continued a few times until his last appearance, when it was dismissed. Plaintiff

alleges he was denied his Sixth Amendment rights because he was unable to learn who accused

him of the violation. He asserts he is authorized to bring suit against the City of Elwood under

the Violent Crime Control and Law Enforcement Act of 1994, 42 U.S.C. § 14141.

         Plaintiff apparently attempts to assert a claim on behalf of the United States when the

United States is not a party to this action. However, there is no basis to support a finding that

Plaintiff has standing to assert claims on behalf of the United States.

         Plaintiff’s claimed violation of his rights under the Sixth Amendment does not appear to

state a claim. Although Plaintiff asserts he was unable to learn who accused him of the municipal

violation, the protection afforded by the Sixth Amendment is to cross-examine witnesses.11

According to the complaint, no witnesses appeared. Nor were the proceedings a criminal

prosecution, which is the setting in which the Sixth Amendment applies.




10
     Compl. (ECF No. 1) at 6.
11
  U.S. Const. amend. VI (“In all criminal prosecutions, the accused shall enjoy the right . . . to
be confronted with the witnesses against him.”).
                                                   4
        Moreover, it appears that Plaintiff has filed this action after the applicable statute of

limitations has expired for at least some of the alleged violations. Because Congress has not

enacted a statute of limitations expressly applicable to Title VI, the courts have applied personal

injury limitations periods from state law.12 In this district, a two-year statute of limitations

applies to civil rights actions.13 Because Plaintiff did not file his complaint until January 3,

2020, claims for actions that occurred before January 3, 2018 would be barred by the applicable

statute of limitations.

        IT IS THEREFORE ORDERED that Plaintiff’s Amended Motion to Proceed Without

Prepayment of Fees (ECF No. 5) is hereby granted, but the Court withholds service of process

pending § 1915 review following receipt of a response by Plaintiff to the Order to Show Cause

set forth below.

        IT IS FURTHER ORDERED that Plaintiff is hereby required to show good cause in

writing to the Honorable Holly L. Teeter, United States District Judge, on or before March 5,

2020, why this action should not be dismissed for failure to state a claim on which relief can be

granted and/or for failure to file his complaint within the statutory limitations period.

        IT IS SO ORDERED.

        Dated in Kansas City, Kansas, this 12th day of February, 2020.




                                                                    Teresa J. James
                                                                    U. S. Magistrate Judge
12
 E.g., Robbins v. DePaul University, No. 13 C 06276, 2014 WL 7403381, at *2 (N.D. Ill. Dec.
29, 2014).
13
  Baker v. Bd. of Regents of State of Kan., 991 F.2d 628, 630-31 (10th Cir. 1993). The
applicable statute of limitations is K.S.A. 60-513(a)(4), which requires “[a]n action for injury to
the rights of another, not arising on contract, and not herein enumerated” to be brought within
two years.
                                                   5
